DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 8/4/2022. Claims 1-13 are pending in the application. 
2.	The previous objection of claim 9 is withdrawn in light of Applicant’s amendment and remarks.  

Claim Analysis
3.	Summary of Claim 1:
A poly(phenylene ether) composition comprising 

25 to 40 weight percent of a poly(phenylene ether); 

20 to 54 weight percent of a homopolystyrene; 

1 to 20 weight percent of a hydrogenated block copolymer of an alkenyl aromatic monomer and a conjugated diene; 

0.1 to 2 weight percent of a linear low density polyethylene; 

and 8 to 42 weight percent of a reinforcing filler; 

wherein weight percent of each component is based on total weight of the composition.

 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koevoets, et al. (WO 2017/187283 A1) in view of Zijlma et al. (US Patent 7,902,296 B2) as listed on the IDS dated 5/28/2020.
The disclosure of Koevoets et al. in view of Zijlma et al. is adequately set forth on pages 4 – 7 of the Office Action dated 7/6/2022 and is incorporated herein by reference.
	Regarding claim 1, Koevoets et al. teach a poly(phenylene ether) composition wherein the composition comprises an inner layer comprising 20 to 70 parts by weight of a poly(phenylene ether) (claim 1) thereby reading on the claimed range of 25 – 40 wt%, wherein the composition further comprises 30 to 80 parts by weight of a polystyrene (claim 1), wherein the polystyrene is a homopolystyrene [0003] thereby reading on the claimed range of 20-54 wt%, wherein the composition further comprises 0 to 15 parts by weight of a hydrogenated block copolymer of an alkylenyl aromatic monomer and a conjugated diene (claim 1) thereby reading on the claimed range of 1-20 wt%, wherein the composition further comprises low density polyethylene in an amount of from 0-2 parts by weight [0036], and wherein the composition further comprises an outer layer comprising 0 to 50 parts by weight of a filler (claim 1, [0054], Embodiment 1) thereby reading on the claimed range of 8 – 42 wt% of a reinforcing filler.  
Koevoets et al. do not particularly teach linear low density polyethylene.
	Zijlma et al. teach compositions comprising poly(arylene ether), polystyrene, a hydrogenated block copolymer (Abstract) and further teach mold release agents (col. 7 lines 9-10) wherein linear low density polyethylene is a functional equivalent to the low density polyethylene of Koevoets et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore it would have been obvious to one of ordinary skill in the art to use the linear low density polyethylene of Zijlma et al. in the amount (0-2 parts by weight) taught by Koevets et al. as an equivalent of the linear density polyethylene in the composition of Koevoets et al., thereby arriving at the claimed invention.
	Regarding claim 2, Koevoets et al. teach the poly(phenylene ether) is poly(2,6-dimethyl-1,4-phenylene ether) having an intrinsic viscosity of 0.1 to 0.6 deciliter per gran measured by Ubbelohde viscometer at 25 C in chloroform [0005] thereby reading on the claimed range of 0.25 to 0.70 as required by the instant claim.
	Regarding claim 3, Koevoets et al. teach the composition excludes rubber modified styrene [0003].
	Regarding claim 4, Koevoets et al. teach the composition excludes polyamide [0036].
	Regarding claim 5, Koevoets et al. teach the hydrogenated block copolymer is polystyrene-poly(ethylene-butylene)-polystyrene triblock copolymer having a polystyrene content of 25 to 40 weight percent [0039] thereby reading on the claimed range of 10 to 75 weight percent and wherein the hydrogenated block copolymer is polystyrene-poly(ethylene-butylene)-polystyrene triblock copolymer has a weight average molecular weight of 200,000 to 400,000 [0039] thereby reading on the 60,000 to 400,000 grams per mole as required by the instant claim.
	Regarding claim 6, Koevoets et al. teach the glass fibers [0045].
Regarding claim 7, Koevoets et al. teach a poly(phenylene ether) composition wherein the composition comprises an inner layer comprising 20 to 70 parts by weight of a poly(phenylene ether) (claim 1) thereby reading on the claimed range of 31 – 40 wt%, wherein the composition further comprises 30 to 80 parts by weight of a polystyrene (claim 1), wherein the polystyrene is a homopolystyrene [0003] thereby reading on the claimed range of 20-33 wt%, wherein the composition further comprises 0 to 15 parts by weight of a hydrogenated block copolymer of an alkylenyl aromatic monomer and a conjugated diene (claim 1) thereby reading on the claimed range of 1-15 wt%, wherein the composition further comprises low density polyethylene in an amount of from 0-2 parts by weight [0036], and wherein the composition further comprises an outer layer comprising 0 to 50 parts by weight of a filler (claim 1, [0054], Embodiment 1) thereby reading on the claimed range of 24-46 wt% of a reinforcing filler.  
Koevoets et al. do not particularly teach linear low density polyethylene.
	Zijlma et al. teach compositions comprising poly(arylene ether), polystyrene, a hydrogenated block copolymer (Abstract) and further teach mold release agents (col. 7 lines 9-10) wherein linear low density polyethylene is a functional equivalent to the low density polyethylene of Koevoets et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore it would have been obvious to one of ordinary skill in the art to use the linear low density polyethylene of Zijlma et al. in the amount (0-2 parts by weight) taught by Koevets et al. as an equivalent of the linear density polyethylene in the composition of Koevoets et al., thereby arriving at the claimed invention and the claimed range of 0.1 to 1.6 weight percent as required by the instant claim.
	Regarding claim 8, Koevoets et al. teach the poly(phenylene ether) is poly(2,6-dimethyl-1,4-phenylene ether) having an intrinsic viscosity of 0.1 to 0.6 deciliter per gran measured by Ubbelohde viscometer at 25 C in chloroform [0005] thereby reading on the claimed range of 0.35 to 0.5 as required by the instant claim, Koevoets et al. teach the hydrogenated block copolymer is polystyrene-poly(ethylene-butylene)-polystyrene triblock copolymer having a polystyrene content of 25 to 40 weight percent [0039] thereby reading on the claimed range of 25 to 35 weight percent [0039], and Koevoets et al. teach the glass fibers [0045].
	Regarding claim 9, Koevoets et al. teach antioxidants [0016].
	Regarding claim 10, Koevoets et al. teach less than 1 part per million by weight of free butadiene (claim 9).
	Regarding claim 11, Koevoets et al. teach the components were compounded on a twin screw extruder operating at a barrel temperature of from 260 C – 280 C and then molded in an injection molder at a mold temperature of 80 C [0077-0078] thereby reading on the melt mixing as required by the instant claim.
	Regarding claims 12-13, Koevoets et al. teach an article, such as a pipe, comprising the poly(phenylene ether) composition (claim 1).

Response to Arguments
6.	 Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive.  
Regarding the rejections over Koevoets in view of Zijlma, Applicant states that low density polyethylene is not structurally or chemically equivalent to the linear low density polyethylene as required by the instant claim. Applicant further states Koevoets excludes other polyolefins and the Applicant argues that these other polyolefins would include LLDPE. 
In response, attention is drawn to the rejection as set forth above wherein there is no such statement that LDPE is chemically or structurally equivalent to LLDPE.   The rejection above states that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Both LDPE and LLDPE are known mold release agents (col. 7 lines 9-10 of Zijlma). Therefore it would have been obvious to one of ordinary skill in the art to substitute the LLDPE for the LDPE as a mold release agent [0035] in Koevoets et al. 
Regarding the argument that Koevoets et al. teaches away from other polyolefins, attention is drawn to the disclosure of Koevoets et al. wherein various other additives are disclosed [0035] followed by the amounts of these additives and some alternative embodiments excluding these optional ingredients [0036]. Case law has held that all the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art even though the art teachings relied upon are phrased in terms of a non-preferred embodiment or even as being unsatisfactory for the intended purpose, In re Boe, 148 USPQ 507 (CCPA 1966); In re Smith, 65 USPQ 167 (CCPA 1945); In re Nehrenberg, 126 USPQ 383 (CCPA 1960); In re Watanabe, 137 USPQ 350 (CCPA 1963). Therefore, the disclosure of Koevoets et al. wherein optional ingredients are present in small amounts or are excluded does not constitute teaching away because the teaching is one of many optional embodiments. Furthermore, if the LLDPE of Zijlma et al. was substituted for the LDPE in Koevoets et al., then another polyolefin would not be present and that exclusory statement would not apply.  For these reasons, Applicant's arguments are not persuasive. 

Conclusion

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763